  Case 1:19-cv-00460-MAC Document 8 Filed 01/21/20 Page 1 of 2 PageID #: 19



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

 JOSEPH D. WARD,

       Plaintiff,                                      Case No. 1:19-cv-00460-MAC

 v.                                                    Honorable Marcia A. Crone

 CLIENT RESOLUTION
 MANAGEMENT, LLC,

       Defendant.

          MOTION TO EXTEND DEADLINE TO FILE DISMISSAL DOCUMENTS

         JOSEPH D. WARD (“Plaintiff”), by and through his attorneys, Sulaiman Law Group, Ltd.,

moves this Court to extend the deadline to file dismissal documents, and in support thereof, state

as follows:

      1. On November 14, 2019, Plaintiff and CLIENT RESOLUTION MANAGEMENT, LLC

         (“Defendant”) reached settlement and notified this Honorable Court of this agreement

         [Dkt. No. 6].

      2. On November 15, 2019 , this Court, pursuant to parties’ settlement ordered both parties to

         file their dismissal documents by January 14, 2019. [Dkt. No. 9].

      3. Parties, however, remains in the process of meeting the conditions set forth in the

         settlement agreement and requires an additional 60 days to complete this process.

         WHEREFORE, Plaintiff respectfully requests the Court extend the deadline to file

dismissal documents to March 21, 2020, and grant any other relief deemed appropriate and

equitable.

Dated: January 21, 2020                                      Respectfully submitted,

                                                             /s/ Nathan C. Volheim


                                                  1
  Case 1:19-cv-00460-MAC Document 8 Filed 01/21/20 Page 2 of 2 PageID #: 20




                                                              Nathan C. Volheim
                                                              Sulaiman Law Group, Ltd.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              (630) 575-8181
                                                              nvolheim@sulaimanlaw.com
                                                              Counsel for Joseph D. Ward

                             CERTIFICATE OF CONFERENCE

       On the 21st day of January, 2020, the Plaintiff’s counsel contacted Defendant’s lead
counsel, Michael Jablonski, via email to confer about the Plaintiff’s Motion to Extend Deadline to
File Dismissal . However, Plaintiff’s counsel did not receive a response to his email.


                                 CERTIFICATE OF SERVICE

        I, Nathan C. Volheim, an attorney, hereby certify that on January 21, 2020, the foregoing
PLAINTIFF’S MOTION TO EXTEND DEADLINE TO FILE DISMISSAL DOCUMENTS
was filed with the Clerk of the Court of the United States District Court for the Eastern District of
Texas by using the CM/ECF system. I certify that all participants in this case are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.

                                     Woods Oviatt Gilman
                                 Attn: Michael Jablonski, Esq.
                             MJablonski@woodsdefaultServices.com

                                                              /s/ Nathan C. Volheim

                                                              Nathan C. Volheim
                                                              Sulaiman Law Group, Ltd.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              (630) 575-8181
                                                              nvolheim@sulaimanlaw.com
                                                              Counsel for Joseph D. Ward




                                                 2
